Civil action to reinstate and make effective policy of life insurance and to recover on total and permanent disability clause contained therein.
From verdict and judgment for plaintiffs, the defendant appeals, assigning errors. *Page 737 
One member of the Court, Schenck, J., being absent, and the remaining four being equally divided in opinion as to whether reversible error has been shown, particularly on the refusal to nonsuit, the judgment of the Superior Court, accordant with the usual practice in such cases, is affirmed and stands as the decision in this case, without becoming a precedent. Jackson v. Trust Co., ante, 733; Brown v. Assurance Society,210 N.C. 825; S. v. Swan, 209 N.C. 836, 183 S.E. 285; Sessoms v. R. R.,208 N.C. 844, 182 S.E. 112; Beam v. Pub. Co., ibid., 837,181 S.E. 326; Trust Co. v. Hood, Comr., 207 N.C. 862, 177 S.E. 16; Nebel v.Nebel, 201 N.C. 840, 161 S.E. 223.
Affirmed.